Citation Nr: 9921733	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for a spasmodic 
esophagus, claimed as secondary to mustard gas exposure.

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to mustard gas exposure.

3.  Entitlement to service connection for multiple joint 
arthritis, claimed as secondary to mustard gas exposure.  

4.  Entitlement to service connection for bronchitis, claimed 
as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
bronchitis, a spasmodic esophagus, a stomach disorder and 
multiple joint arthritis, claimed as secondary to exposure to 
mustard gas.

In May 1997, the Board remanded the veteran's claims for 
additional development and it has since been returned for 
final appellate review.


FINDINGS OF FACT

1.  The claim for service connection for a spasmodic 
esophagus, claimed as secondary to exposure to mustard gas is 
not plausible.

2.  The claim for service connection for a stomach disorder, 
claimed as secondary to exposure to mustard gas is not 
plausible. 

3.  The claim for service connection for arthritis of 
multiple joints, claimed as secondary to exposure to mustard 
gas is not plausible. 

4.  The veteran has not been shown to have full-body exposure 
to mustard gas or Lewisite during active military service. 

5.  The veteran's chronic bronchitis has not been shown to be 
the result of an incident in service, to include any in-
service exposure to mustard gas. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a spasmodic 
esophagus, claimed as secondary to mustard gas exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a stomach disorder, 
claimed as secondary to mustard gas exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for multiple joint 
arthritis claimed as secondary to mustard gas exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's chronic bronchitis was not incurred in or 
aggravated by active service, nor may its incurrence in 
service on the basis of mustard gas exposure be presumed.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(d), 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  Where a veteran served for 90 days or more during a 
period of war and a chronic disease, to include arthritis, 
became manifest to a degree of 10 percent within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim. 38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)." Epps v.Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Caluza, Id.

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology. See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1998). 
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease. Ibid.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim. Id.  Furthermore, a claim that is not well grounded 
must be denied.

II.  Laws Pertaining to Exposure to Mustard Gas

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease;

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (1998).

Recently the Court held that, in cases involving exposure to 
specified vesicant agents (mustard gas and Lewisite) under 38 
C.F.R. § 3.316, the burden of submitting a well grounded 
claim is a relaxed standard rather than the generally 
applicable Caluza test.  Specifically, the Court held that 
under 38 C.F.R. § 3.316 "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  The 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions [of the regulation] 
are met.  The reason behind this relaxed standard is the 
circumstances [of secrecy] surrounding the testing of mustard 
gas." Pearlman v. West, 11 Vet. App. 443 (1998).  In cases 
involving exposure to vesicant agents under 38 C.F.R. § 3.316 
the Board must assume that the lay testimony of such exposure 
is true for the purposes of establishing a well grounded 
claim. Therefore, under the law as provided in Pearlman if a 
veteran has one of the diseases specified 38 C.F.R. § 3.316 
then all the veteran needs to do is assert that he was 
exposed to mustard gas and his claim is well grounded.  That 
is, he has presented a claim which is plausible.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

III.  Factual Background 

The veteran contends, in essence, that he has a spasmodic 
esophagus, a stomach disorder, arthritis of multiple joints 
and bronchitis as a result of exposure to mustard gas in 
service.  More specifically, he claims that he was exposed to 
mustard gas while undergoing training at Geiger Field in 
Spokane, Washington, during service.  In a statement, 
received by the RO in August 1993, the veteran indicated that 
the exposure took place during the summer and fall of 1943, 
that his unit was HHS, 1902 and 1903, Aviation Engineer 
Battalion, that he was initially exposed to tear has and that 
on the third day, he was exposed to mustard gas, which 
smelled like "new mown hay."  He related that such exposure 
resulted in severe nose bleeds and that he was in an Army or 
Navy Hospital in the Spokane, Washington for treatment.  

Service medical records reflect that in November 1945, was 
seen for nosebleeds, which lasted two weeks in duration.  In 
January 1943, the veteran was admitted to the hospital in 
Fresno, California for acute, catarrhal pharyngitis, the 
cause of which was undetermined and in December 1943, he was 
readmitted for acute moderately severe catarrhal 
nasopharyngitis.  Such records, however, are devoid of any 
diagnoses or treatment of bronchitis, a spasmodic esophagus, 
a stomach disorder or for arthritis of the joints.  During a 
February 1946 examination for discharge, all of the veteran's 
systems, to include an X-ray of the chest were found to have 
been normal.  

VA and private medical records, dating from 1963 to 1988, 
reflect that the veteran was primarily seen for un-related 
disorders.  However, in July 1988, the veteran was seen for 
complaints with difficulty holding down his food.  He was 
diagnosed as having dysphagia, and esophagitis was to be 
ruled out. 

In an August 1994 letter from the Department of the Army 
Chemical and Biological Defense Command (CBDCOM), it was 
reported that the smell of "new-mown" hay was not the odor 
characteristic of a mustard agent. 

In statements, submitted by Lee Henson, received by the RO in 
October 1994, it was indicated that both he and the veteran 
were exposed to mustard gas during service. 

In a January 1995 letter from CBDCOM, it was reported that 
the veteran might have been exposed to a gas chamber used 
during service, that such chamber used tear gas and/or 
chlorine later in the war, that it was part of the exercise 
to have troops enter the chamber and remove their mask or 
lift it away from their face and that tear gas and chlorine 
in some individuals might cause a slight skin irritation, 
nausea and/or vomiting and that troops were instructed to 
shower after such training. 

In statements, submitted by [redacted], [redacted]
[redacted] and [redacted], received by the RO February 1995, Mr. 
[redacted] related that he was at Geiger Field and that the gas 
chamber was directly behind a large hanger at the end of a 
runway.  He reported that he also had been diagnosed with 
cancer in the previous years (the veteran had has squamous 
cell carcinoma of the lip).  Mr. [redacted] related that poison 
gas recognition training was the only way to prepare men and 
protect the troops.  Mr. [redacted] indicated that he and the 
veteran had been exposed to mustard gas. 

In statements, submitted by [redacted] and [redacted], 
received by the RO in November 1995, Mr. [redacted] related that he 
had memories of servicemen not putting their masks on 
properly.  Mr. [redacted] noted that he was at Geiger Field, 
Washington in 1944, that he remembered going into the gas 
chamber with his mask on and that when the gas came down, 
they were ordered to put on their masks.   

In an August 1997 medical record, submitted by S.G. Lee, 
M.D., the veteran's alleged in-service exposure to mustard 
gas during training with the United States Army in the state 
of Washington during World War II was recorded by way of 
history.  The veteran indicated that as a result of such 
exposure, he had developed nose blisters.  The pertinent 
diagnosis was acute and chronic bronchitis.  The examiner did 
not relate such disorder to the alleged in-service exposure 
to mustard gas.

A September 1997 medical record, submitted by Trina A. Joslin 
M.D., showed complaints of slowly worsening pain in multiple 
areas and a diagnostic impression of arthralgia, especially 
in the cervical and lumbar spine regions. 

A telephone contact report from VA Central Office Rating 
Procedures Staff in October 1997 reflects that a search was 
made under the provision of VA Circular 21-95-4, App.B, dated 
in February 1995, and that the veteran's name was not found 
to have been on the list of participants in mustard gas 
testing or training.  

In an October 1997 letter from CBDCOM, it was reported that 
Geiger Field was a standard training installation which 
conducted standard training exercises in chemical warfare.  
The report also indicated that more information as needed 
before an additional search of records could be made. 

In a statement, submitted by [redacted], received by the RO 
in November 1997, it was reported that he was a heavy 
equipment operator in the 1902 Battalion and that he 
remembered going through "that little mustard gas house at 
Geiger Field, Washington." 

A notation from the National Personnel Records Center, dated 
in February 1998, reflects that a search for Surgeon General 
Records pertaining to the veteran was negative.

In a letter from CBDCOM, dated in August 1998, it was 
reported that the Geiger Field was not a site of mustard 
agent testing and that the veteran was probably recalling the 
standard gas chamber training.  

VA medical records, dating from July 1983 to December 1994, 
received by the RO in September 1998, pertinently reflect 
that the veteran received treatment for a variety of 
disorders, to include osteoarthritis. 

In an October 1998 medical report, submitted by William Reid, 
it was reported that the veteran had arthritis.  




IV.  Analysis

A.  Spastic Esophagus, Stomach Disorder and Arthritis of 
Multiple Joints 

The Board has reviewed all of the evidence of record, and 
notes initially that while there is no evidence confirming 
mustard gas exposure other than the statements of the 
veteran, further development in this regard is not necessary 
in light of the Board's determination that even assuming with 
out conceding that the veteran currently has a spasmodic 
esophagus and a stomach disorder, these are disabilities for 
which presumptive service connection is not warranted under 
38 C.F.R. § 3.316.  In addition, while the veteran has been 
shown to have osteoarthritis of several joints (cervical and 
lumbar spine), such disability is also not a disability for 
which presumptive service connection is warranted pursuant to 
38 C.F.R. § 3.316.  Further, the statements of the veteran 
and his fellow servicemen have no probative value concerning 
the question of a relationship between the claimed disorders 
and his claimed exposure, since he has not been shown to have 
any medical training.  See Grottveit v. Brown, supra.  
Consequently, any presumptions pertaining to mustard gas 
exposure are not applicable in this case and there is no 
evidence of record specifically in support of a correlation 
between a spasmodic esophagus, a stomach disorder and 
arthritis of multiple joints, and mustard gas exposure.

Thus, the evidence advanced to establish affirmatively that 
his spasmodic esophagus, stomach disorder and arthritis of 
the multiple joints are connected to service consists of his 
own statements and those of his fellow servicemen.  The 
veteran has not submitted any competent evidence specifically 
linking the aforementioned disabilities to active service, to 
include the exposure to mustard gas, or in the case of 
arthritis, to a period of one year following service.  As a 
lay person, the veteran and his fellow servicemen lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, supra.  Without competent medical 
evidence demonstrating that a disability currently exists 
that is due to a disease that was present in service, or 
disease subject to a presumption with one year thereafter, or 
that there is otherwise a causal relationship between current 
disability and service, the Board must find that the 
veteran's claims for service connection for a spasmodic 
esophagus, a stomach disorder and multiple joint arthritis as 
a residual of exposure to mustard gas are not well grounded.

The Board would emphasize that its decision to deny these 
claims as not well grounded is based on the fact that the 
claimed disabilities are not among those diseases entitled to 
presumptive service connection under 38 C.F.R. § 3.316 and 
are otherwise not related by medical evidence to service or 
to a period of one year following service.  Thus, the recent 
case of Pearlman v. West, No. 97-825 (U.S. Vet. App. Oct. 7, 
1998) is clearly distinguishable.  In that case, the Court 
noted that there was a relaxed standard for establishing 
service connection in a case involving exposure to mustard 
gas.  Moreover, the Court held that for purposes of 
submitting a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Board must assume 
that the lay testimony of exposure is true.  In Pearlman, 
however, there was no dispute as to the applicability of 38 
C.F.R. § 3.316, and in this case, the Board has specifically 
determined that the veteran's underlying disabilities are not 
disabilities for which presumptive service connection is 
warranted under 38 C.F.R. § 3.316.  Consequently, the Board 
does not find that it is required to address the veteran's 
claims on the merits.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved the issues 
of entitlement to service connection for a spastic esophagus, 
a stomach disorder and multiple arthritis as secondary to 
exposure to mustard gas on the merits, whereas the Board 
finds that the veteran did not meet his initial burden of 
submitting well-grounded claims for service connection for 
the aforementioned disabilities.  Since the claims for 
service connection for a spasmodic esophagus, a stomach 
disorder and arthritis of multiple joints, claimed as 
secondary to exposure to mustard gas are inherently 
implausible, any error by the RO is harmless and the veteran 
is not prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Meyer v. Brown, 9 Vet. App. 425 (1996).

B.  Bronchitis

The Board has reviewed the evidence of record, and again 
notes that the recent case of Pearlman v. West, supra, 
recently articulated a relaxed standard for establishing a 
well-grounded claim of service connection in a case involving 
exposure to mustard gas.  The Court specifically held that 
for purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that the lay testimony of exposure is true.  At 
the outset, the Board observes that bronchitis is a disease 
subject to presumptive service connection in accordance with 
38 C.F.R. § 3.316.  However, the Board further notes that it 
is still then necessary to determine whether the evidence 
confirms full-body mustard gas exposure or otherwise supports 
presumptive service connection under 38 C.F.R. § 3.316.  In 
light of Pearlman, the Board has determined that the 
veteran's claim for service-connection for bronchitis, 
claimed as secondary to exposure to mustard gas is well 
grounded.  Moreover, in a merits review, the Board is 
obligated to provide findings as to the credibility to be 
assigned to the evidence of record.

The only evidence offered to support the conclusion that the 
veteran was actually exposed to mustard gas at Geiger Field 
during service in World War II are the evidentiary statements 
and testimony of the veteran and some of the statements from 
the veteran's fellow service members concerning alleged 
exposure in 1943-1944.  The Board has no doubt that this 
evidence has been offered in good faith.  The probative 
weight of this evidence, however, is not measured by whether 
the veteran and his witnesses are sincere in their beliefs or 
recollections, but whether those beliefs or recollections are 
accurate. In measuring that accuracy, the Board has looked 
broadly at the record. 

First, the Board notes that the RO has mounted appropriate 
efforts to have the service department confirm such alleged 
exposure, however, no evidence has been found that would 
directly support the veteran's evidentiary assertions and 
those statements alleging that he was actually exposed to 
mustard gas at Gieger Field, Washington from 1943-1944.  
There is nothing in the record that shows the claimant or any 
party submitting a supporting affidavit on his behalf had 
special training or expertise in the field of identifying 
toxic gases. The Board thus concludes that the question of 
whether the veteran had full body exposure to mustard gas 
boils down to what weight should be accorded to lay 
recollection of an event decades ago by the veteran and his 
comrades.

In this regard, there are no service department records 
confirming treatment directly, or even statements of medical 
history reflecting such treatment of bronchitis during 
service.  In addition, the first post-service evidence of 
bronchitis was not until the veteran sought treatment from a 
private physician in August 1997, decades after he was 
discharged from service.  While the veteran gave an in-
service history of exposure to mustard gas at that time, the 
examiner did not attribute the veteran's bronchitis to the 
alleged exposure.  As the first post-service evidence of 
bronchitis was not until the late 1990's, there is a lack 
credence to the veteran's current recollections that he had 
symptomatic manifestations in service or shortly thereafter, 
or a continuity of manifestations of the claimed disability 
since his period of active service.  If these collateral 
elements of the account are not supported, the Board does not 
find that the veteran's assertions concerning the key point, 
exposure to mustard gas as opposed to any other gas, can be 
found to be credible. 

While there is of record supporting comrade statements that 
the veteran was exposed in a gas chamber to mustard gas, 
these individuals are not shown to possess any expertise as 
to toxic gases.  The statements are advanced over a half 
century after the event, which the Board finds is clearly a 
factor that weighs against the probative weight of the 
recollections.  The Board also finds it significant that by 
no means do all of the statements in support of the claim 
confirm the veteran's account of full body exposure.

In summary, the positive evidence of exposure consists only 
of the veteran's and fellow servicemen's recollections of 
alleged mustard gas exposure and manifestations thereafter 
decades after the fact that are not sustained where the 
record could be expected to sustain them.  The negative 
evidence includes the complete lack of any service department 
support for full body exposure, the lack of support for 
treatment during or post service and the recorded medical 
history post service that contradicts the claimant's 
recollections. The Board assigns far more weight to this 
negative evidence.

Accordingly, the Board concludes that the negative evidence 
clearly outweighs the positive evidence.  Under such 
circumstances, the benefit of the doubt doctrine is not for 
application and the claim for service connection for 
bronchitis, claimed as secondary to exposure to mustard gas 
must be denied.  38 U.S.C.A. § 5107.

Finally, the Board must emphasize that in view of the Board's 
finding that the record does not support full body exposure 
to mustard gas under 38 C.F.R. § 3.316, any presumptions 
pertaining to mustard gas exposure are not applicable in this 
case. Consequently, although the evidence does indicate that 
the veteran has chronic bronchitis without competent 
(medical) evidence that otherwise links these disorders to 
service, service connection for this disorder is not 
warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a 
spasmodic esophagus, claimed as secondary to exposure to 
mustard gas is denied.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a stomach 
disorder, claimed as secondary to exposure to mustard gas is 
denied.

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for arthritis 
of multiple joints, claimed as secondary to exposure to 
mustard gas is denied. 

Service connection for bronchitis, claimed as secondary to 
exposure to mustard gas is denied. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

